Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “from prior to each of the plurality of past events” in lines 10-11. It is unclear what is from prior to the events. For the same reason, dependent claims 2-7 are rejected as well.
Claim 1 recites the phrase “the training parameters” in line 17. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “a plurality of training parameters” in line 6 or “statistically significant training parameters” in lines 15-16. For the same reason, dependent claims 2-7 are rejected as well.
Claim 1 recites the limitation "the statistically significant training parameter" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. Although Examiner acknowledges claim 1 recites the phrase “at least one of the statistically significant training parameters that is determined to be unable to be directly manipulated,” Examiner considers at least one parameter is different from the parameter. For the same reason, dependent claims 2-7 are rejected as well.
Claim 1 recites the limitations "the collected data for the statistically significant training parameter,” and “the collected data for the training parameters able to be directly manipulated" in lines 19-21.  There is insufficient antecedent basis for this limitation in the claim. For the same reason, dependent claims 2-7 are rejected as well.
Claim 1 recites the phrase “which of the directly manipulatable training parameters are a statistically significant training variable for the at least one statistically significant training parameter” in lines 21-22. It is unclear whether the limitation “a statistically significant training variable” means a singular variable or a plurality of variables because (i) claim 1 also recites “are” instead of “is” in line 22 as well as addresses “one or more of the statistically significant training variables” at the end of claim 1. For the same reason, dependent claims 2-7 are rejected as well.
Claim 1 recites the phrase “the at least one statistically significant training parameter that is unable to be directly manipulated” in lines 23-24. There is insufficient antecedent basis for this limitation in the claim. Although Examiner acknowledges claim 1 also recites “at least one of the statistically significant training parameters that is determined to be unable to be directly manipulated” in lines 18-19, “at least one of the … parameters” is different from “the at least one parameter.” Furthermore, claim 1 also recites another variation “the statistically significant training parameter that is unable to be directly manipulated” in lines 25-26. Given these variations, Examiner is confused as to whether claim 1 recites a parameter or at least one parameter. For the same reason, dependent claims 2-7 are rejected as well.
Claim 3 recites the phrase “the data” in line 2. It is vague which renders the claim indefinite because it is unclear what the data refers to. Further, “the corresponding past event” is also indefinite because it is unclear what refers to “corresponding” where the data itself is vague.
Claim 4 recites the limitations "the past event" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the phrase “selecting the plurality of past events” in line 4. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase means “selecting some of the past events among the plurality of past events” or “selecting all the past events.”
Claim 4 recites the phrase “the collected data” in line 4. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “collected data for the selected performance parameters from a plurality of past events that are substantially similar to the future event” in claim 1, lines 8-9 or “collected data for the selected training parameters from prior to each of the plurality of past events” in claim 1, lines 10-11.
Claim 6 recites the limitations "the statistically significant training parameters for a team" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitations "the individual" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim encompasses software per se the broadest reasonable interpretation. In particular, claim 1 recites “A system … comprising: a user interface …; and a computing program …” The Specification describes the claimed user interface 86 as software operating in the computer 70, and the claimed computing program as software executed on the computer. See Spec. ¶0059; see also FIG. 3. Therefore, under the broadest reasonable interpretation, the claimed system encompasses software per se, which is directed to non-statutory subject matter. For similar reasons, dependent claims 2-4 and 6-7 are rejected as well.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) 1 recite(s):
a user interface configured for: 
selecting one or more performance parameters for the future event indicative of physical performance, 
selecting a plurality of training parameters that are potentially indicative of physical performance for the future event, 
uploading collected data for the selected performance parameters from a plurality of past events that are substantially similar to the future event, and 
uploading collected data for the selected training parameters from prior to each of the plurality of past events; and 
a computing program configured to: 
for each of the plurality of past events, compare the collected data for the selected training parameters to the collected data for the selected performance parameters to determine which of the selected training parameters are statistically significant training parameters for each of the selected performance parameters, 
determine which of the training parameters are able to be directly manipulated, 
for at least one of the statistically significant training parameters that is determined to be unable to be directly manipulated, comparing the collected data for the statistically significant training parameter from the plurality of past events with the collected data for the training parameters able to be directly manipulated to determine which of the directly manipulatable training parameters are a statistically significant training variable for the at least one statistically significant training parameter that is unable to be directly manipulated, and 
provide a training program for indirectly manipulating the statistically significant training parameter that is unable to be directly manipulated by directly manipulating one or more of the statistically significant training variables.
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “user interface,” “computing program,” and “uploading [data]” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a sport coach predicting and optimizing performances of athlete(s). If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Alternative, the non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “user interface,” “computing program,” and “uploading [data]”.
The “user interface” and “computing program” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “uploading [data]”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-7 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of database [claim 4] and wearable fitness monitor [claim 6], which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using database to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity or well-known, routine, and conventional activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned “wearable fitness monitor” was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the examiner takes OFFICIAL NOTICE that the aforementioned additional elements are well-known, routine and conventional activity. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Causevic et al (U.S. Patent Application Publication 2016/0196758), hereinafter Causevic.
Regarding claim 1, Causevic discloses a system for optimizing physical performance for a future event (Abstract; ¶0091: “Proportional-integral-derivative (PID) control loops approximate the human adaptive approach to environmental manipulation.  PID control loops consider the current state of a system in relation to a desired setpoint (proportional), the accumulation of past error in the system (integral) and a prediction of future error of the system (derivative).”), the system comprising: 
a user interface (508 in FIG. 5) configured for: 
selecting one or more performance parameters for the future event indicative of physical performance (¶0088: “That set point can be a long-term performance goal, such as the speed in which a marathon runner completes a 26.2 mile course, or a short-term performance goal, such as the achievement of relaxation and flow during a particular training exercise.”; ¶¶0008-0009 teach a ultimate performance goal is to enter “the zone”;), 
selecting a plurality of training parameters that are potentially indicative of physical performance for the future event (¶0088: “Discriminant analysis techniques can be employed, described below, to identify variables in an applied stimulus, for example a music or sound file, that correlate positively to the achievement of a desired performance goal.”; see ¶¶0096-0108 for further detail; ¶0093 teaches the physiological data: “jaw tension is monitored as the process variable PV, shown on the upper graph 400… jaw tension is sensed to be at a starting value of x at t=0, and the set point determined by the performance plan 208 is, during the illustrative interval, is y.”; ¶0091 teaches the activity-related data, ex. distance covered: “the distance between the person’s fingers and pencil”), 
uploading collected data for the selected performance parameters from a plurality of past events that are substantially similar to the future event (12 in FIG. 1A; 28 in FIG. 1B), and 
uploading collected data for the selected training parameters from prior to each of the plurality of past events (12 in FIG. 1A; 28 in FIG. 1B); and 
a computing program (500 in FIG. 5) configured to: 
for each of the plurality of past events, compare the collected data for the selected training parameters to the collected data for the selected performance parameters to determine which of the selected training parameters are statistically significant training parameters for each of the selected performance parameters (28 in FIG. 1B; ¶0017: “A feature extraction routine selects the most important features to feed to use in selecting the stimulus”; ¶0089: “which have been pre-categorized as correlative to the desired performance goal at issue”; please see ¶0104 “Feature selection algorithms are known.  Different feature selection algorithms are broadly categorized into three computational methods: filter methods which are primarily used for preprocessing data sets; wrapper methods which evaluate subsets of variables for their value as predictors; and embedded methods.  Algorithms based on the Filter Model in general use ranking or correlation techniques and include the Laplacian Score, SPEC, Fischer Score, Pearson product-moment correlation.” for further detail;), 
determine which of the training parameters are able to be directly manipulated (¶0093: “An audio stimulus matching the M value requested by the controller is then delivered to the user.”), 
for at least one of the statistically significant training parameters that is determined to be unable to be directly manipulated, comparing the collected data for the statistically significant training parameter from the plurality of past events with the collected data for the training parameters able to be directly manipulated to determine which of the directly manipulatable training parameters are a statistically significant training variable for the at least one statistically significant training parameter that is unable to be directly manipulated (¶0093 teaches that the directly manipulatable parameter, i.e. audio output, as well as parameter being unable to be directly manipulated, i.e. jaw tension: “The audio output has been classified and scored as having a meaningful correlation to relaxing jaw tension.”), and 
provide a training program for indirectly manipulating the statistically significant training parameter that is unable to be directly manipulated by directly manipulating one or more of the statistically significant training variables (¶0093: “An audio stimulus matching the M value requested by the controller is then delivered to the user”).

Regarding claim 2, Causevic further discloses that the computing program is further operable to determine an optimal performance range for the at least one statistically significant training parameter that is determined to be unable to be directly manipulated, wherein the training program includes manipulating one or more of the statistically significant training variables such that the statistically significant training parameter conforms to the optimal performance range prior to the future event (¶0093: “The delivery of the audio stimulus in this illustrative example can be seen to cause jaw tension PV to drop, decreasing the error at t.sub.1 between the current value and the set point y… If the gain is properly selected, i.e. the controller is properly tuned, the system would eventually stabilize as shown by the dotted line in the upper graph at a steady-state error known as the offset.”).

Regarding claim 3, Causevic further discloses that the data collected for the selected training parameters is grouped into a plurality of time periods based on how long the data was collected prior to the corresponding past event and the computing program is further operable to determine which of the selected training parameters are statistically significant training parameters for each of the plurality of time periods (¶0084 teaches the time interval; ¶0088: “In each of the nested loops described in reference to FIG. 3, data can be updated and the performance plan 208 updated to account for the various data collected.”).

Regarding claim 4, Causevic further discloses a database for storing the collected data of the plurality of past events based on a plurality of characteristics indicative of the past event, the user interface further configured for selecting the plurality of past events for comparison of the collected data by matching expected characteristics of the future event to one or more of the characteristics of the plurality of past events (¶0091 teaches “Proportional-integral-derivative (PID) control loops approximate the human adaptive approach to environmental manipulation.  PID control loops consider the current state of a system in relation to a desired setpoint (proportional), the accumulation of past error in the system (integral) and a prediction of future error of the system (derivative).”; ¶0094 teaches how the user can tune the constraints to select accumulated data events: “In most industrial components, accumulated error is based on a time constant that provides a smoothed value for the integral component based on the most recent errors, rather than a true integral of all error accumulated. This approach is simpler, and allows a single gain K to be provided by the performance plan, and the time constant τ.sub.i to be specified as a tuning parameter”).

Regarding claim 5, Causevic further discloses a wearable fitness monitor for collecting data for one or more of the selected training parameters (502 and 504 in FIG. 5; ¶0051).

Regarding claim 6, Causevic further discloses that the one or more performance parameters includes one or more team-based metrics and the plurality of training parameters include individual-based training parameters, the computing program further configured to convert collected data for each of the individual-based training parameters to arrive at team-based training parameter data for comparison with collected data for the team-based metrics to determine the statistically significant training parameters for a team (¶0088: “Discriminant analysis techniques can be employed, described below, to identify variables in an applied stimulus, for example a music or sound file, that correlate positively to the achievement of a desired performance goal.”; see ¶¶0096-0108 for further detail; ¶0093 teaches the physiological data: “jaw tension is monitored as the process variable PV, shown on the upper graph 400… jaw tension is sensed to be at a starting value of x at t=0, and the set point determined by the performance plan 208 is, during the illustrative interval, is y.”; ¶0091 teaches the activity-related data, ex. distance covered: “the distance between the person’s fingers and pencil”; ¶0060 teaches that the data analysis can be applied in a team context).

Regarding claim 7, Causevic further discloses that the one or more performance parameters includes one or more individual-based performance parameters and the plurality of training parameters include individual-based training parameters for determining statistically significant training parameters for the individual by comparing collected data for the individual-based training parameters with collected data for the individual based performance parameters (¶0088: “Discriminant analysis techniques can be employed, described below, to identify variables in an applied stimulus, for example a music or sound file, that correlate positively to the achievement of a desired performance goal.”; see ¶¶0096-0108 for further detail; ¶0093 teaches the physiological data: “jaw tension is monitored as the process variable PV, shown on the upper graph 400… jaw tension is sensed to be at a starting value of x at t=0, and the set point determined by the performance plan 208 is, during the illustrative interval, is y.”; ¶0091 teaches the activity-related data, ex. distance covered: “the distance between the person’s fingers and pencil”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715